Citation Nr: 1532299	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-23 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in relevant part, continued a 30 percent disability rating, effective April 23, 2009.  

In February 2013, during the pendency of appeal, the RO increased the rating for PTSD to 50 percent, effective April 23, 2009.  The February 2013 decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran filed a Substantive Appeal to the Board (VA Form 9) in August 2013, in which he did not request a Board hearing.


FINDINGS OF FACT

1.  For the entire period of appeal, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  For the entire period of appeal, the service-connected PTSD was not productive of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letters to the Veteran in May 2009 and October 2010, prior to the adjudication of the instant claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating for the service-connected PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in October 2009, April 2010, November 2010, and December 2012 to obtain medical evidence regarding the etiology and severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects social and occupational effects of the psychiatric disorders.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.



Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Higher Initial Rating for PTSD

The Board finds that for the entire period of appeal, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

VA treatment records indicate that in June 2009, the Veteran had severe, chronic depression; anxiety; anger; irritability; labile mood swings; periodic flashbacks and nightmares; disillusionment; survivor guilt; and social withdrawal; with a GAF score of 45.  The Veteran's treating psychologist also stated that the Veteran was oriented to person, place, and time; had normal thoughts and memory; no evidence of hallucinations, delusions, or paranoid ideation; and no suicidal plans.  The psychologist noted that the Veteran did not show evidence of manipulation or malingering, nor did he have a personality disorder, so the facts of his case could be taken at face value to represent the truth as he reported it.  The VA psychologist opined that the Veteran had severe, chronic PTSD, which had a significant and deleterious effect on his ability to maintain full-time gainful employment, as well as his ability to sustain effective social relationships, with a poor prognosis for improvement.

In October 2009, the Veteran was afforded a VA PTSD examination.  The Veteran reported that he was generally able to socialize and enjoyed fishing and hunting.  He had worked driving a school bus for the past 20 years.  He described his social and interpersonal relationships as fair and indicated he had some friends he socialized with.  He reported symptoms of panic attacks once every 2-3 months, intrusive memories, nightmares, flashbacks in the past (the most recent being 20 years prior), avoiding war movies, avoiding fireworks, avoiding places where there might be potential for altercation with people and potential for violence, hyperarousal, impaired sleep, periodic irritability, and survivor guilt.  He also denied feeling particularly depressed or having increased anxiety, but admitted feeling sadness about his experiences in Vietnam.  The Veteran reported that his wife told him that he flailed and hit the lamp by the bed in his sleep, and that he talked in his sleep.  The examiner indicated that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living, had no suicidal or homicidal thoughts, and displayed appropriate behavior during the examination.  He also stated that the Veteran had no significant problems at work, and that the Veteran had no contact with his son and strained relationships with his 2 daughters.  The examiner opined that the Veteran's GAF score was 50-55, and that his PTSD signs and symptoms were transient and mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In December 2009, the Veteran's VA psychologist stated that the October 2009 VA examiner had grossly underrated the severity of the Veteran's PTSD symptoms.  The psychologist stated that the Veteran had a long history of understating his physical and mental suffering, and although he appears stoic and noble, those are coping techniques that assist him in dealing with his many severe, chronic PTSD symptoms.  The psychologist reported that the Veteran was oriented in all spheres and thoughts and memory were within normal limits.  There was no evidence of hallucination, delusion or paranoid ideation.  No suicidal plans.   The psychologist reinterred that the Veteran had a GAF score of 45.

In April 2010, the Veteran's VA psychologist reiterated the report from December 2009 and indicated that the Veteran's GAF score was still 45.  

The Veteran had a second VA PTSD examination in April 2010.  The Veteran reported that his wife told him that he woke up screaming from nightmares and it was happening more frequently.  He also reported symptoms of occasional flashbacks, startling easily, hypervigilance, and anxiety.  The examiner stated that the Veteran had mood swings and sleep impairment, but did not avoid people, get angry easily, have emotional numbness, or survivor guilt.  He was married with 3 grown children.  He was able to cook, clean, drive and shop and indicated he saw friends and relatives.  He read and liked to fish.  Upon examination, the Veteran was appropriately groomed and calm with mild agitation.  He was oriented in all spheres and memory, concentration and judgment appeared intact.  His mood was anxious and somewhat hypomanic, with an irritable but appropriate affect.  He had problems with sleep, flashbacks, mood swings and affect was somewhat irritable but appropriate.  Speech was understandable and coherent with a normal rate and rhythm and stream of thought showed no flight of ideas and thinking was relevant, logical and coherent but there was some rambling and tangentiality to it.  He denied delusions, hallucinations, panic attacks, obsessions, compulsions or phobias.  He could not do abstractions.  The examiner concluded that the Veteran's PTSD was mild to moderate, with a GAF score of 60.

In August 2010, the Veteran's VA psychologist again noted that the 30 percent rating for the Veteran's PTSD did not adequately account for the severity of the Veteran's PTSD.  He stated that many of the symptoms listed in the Diagnostic Code were irrelevant to PTSD, and that the April 2010 VA examiner had an adversarial attitude toward the Veteran.  The Veteran reported it was emotionally distressful to go through the appeals process.  On mental status examination he was oriented in all spheres, thoughts and memory were within normal limits.  There was no evidence of hallucination, delusion, or paranoia.  There were no suicidal plans.  The psychologist also stated that the April 2010 examiner purposely discounted his own GAF score of 45, and that a GAF score of 60 grossly underrated the severity of the Veteran's PTSD.  In September 2010 the Veteran's VA psychologist reiterated most of the concerns from the August 2010 note.  He noted that the Veteran further expressed difficulty listening to new reports about American soldiers being killed and wounded in Iraq and Afghanistan as it brought back a lot of his own traumatic memories.  He also related it was emotionally stressful to hear how much money was spent on the war with Iraq when so many Veterans were homeless and struggling financially.  Mental status examination was the same as in August 2010 and the GAF continued to be 45.  

In November 2010, the Veteran had a third VA PTSD examination, through MSLA Corp.  The Veteran reported symptoms of emotional outbursts, night sweats and problems, kicking and fighting in his sleep, anxiety, anger management problems, feelings of disillusionment, and demoralization with flashbacks.  He stated that his symptoms occurred weekly and were of moderate severity.  The examiner indicated that the Veteran was married and had 3 children with whom he had poor to good relationships.  He also had good social relationships and enjoyed fishing and playing pool.  The Veteran had no suicidal or homicidal ideations and was able to maintain minimal personal hygiene and other basic activities of daily living.  Mental status examination reflected no impairment of thought process or communication, and no evidence of delusions or hallucination.  He was oriented in all spheres.  No impairment to memory was noted and there were no obsessive or ritualistic behaviors.  Rate, flow and quality of speech was good without irrelevant, illogical or obscure speech patterns.  No panic attacks were observed.  The examiner assessed the Veteran has having mild underlying depression, anxiety, and a labile mood but without violence.  The examiner also stated that the Veteran had sleep impairment that interfered with his attention and concentration the following day.  The examiner concluded the Veteran had mood lability, feelings of disillusionment and demoralization, sleep disturbance and anxiety and depression along with avoidance behaviors to a mild degree, reexperiencing of trauma, sleep disturbance and disillusionment, demoralization anxiety and depression.  The symptoms were weekly and moderate in severity.  The examiner assessed the Veteran has having a GAF score of 58 and noted that he was capable of managing his own financial affairs and his PTSD did not prevent him from being employed.  The examiner opined that the Veteran's PTSD caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally satisfactory functioning and routine behavior, self-care, and conversation.  

The Veteran's VA psychologist noted in a November 2011 treatment record that he continued to disagree with the Veteran's VA PTSD examination results.  The psychologist stated that the Veteran's most recent examination GAF score of 58 did not accurately reflect the Veteran's severe, chronic PTSD symptoms and continuing GAF score of 45.  The Veteran reported to his psychologist that he was not comfortable talking about his PTSD in the VA examinations, and that he felt like the examiners were only interested in filling out forms and getting rid of him.

In December 2012, the Veteran was afforded a fourth VA PTSD examination.  The examiner noted that they spent significant time discussing the Veteran's thoughts and feelings about his perceived unfair treatment by VA as a way to establish sufficient rapport to complete the examination.  The Veteran reported that he had 3 adult children, but was only in contact with one daughter.  He also stated that he had been married for 8 years and that his relationship with his wife was supportive.  His activities included attending religious services, occasional drives in the country with his wife, and occasional contract with friends.  He reported symptoms of sleep impairment including nightmares, occasionally neglecting self-care, and no longer owned a television because he was unable to tolerate violent programing and news about war or violent crimes.  At the time of examination he continued to work as a special education bus driver, a job he has done for 23 years.  He indicated the job was exhausting and he had vision problems and was considering retiring but also noted he enjoyed the children.  Upon physical examination, the examiner found the Veteran to be moderately to severely depressed and emotionally fragile.  The examiner noted that he Veteran often seemed reluctant to discuss his symptoms, as if he had difficulty accepting them.  He described a history of sadness, guilt and remorse over actions he took in service, intrusive thoughts and memories and efforts to avoid memories.  He described nightmares and increased startle response with defensive reaction of seeking position of safety.  He also described irritability he tried not to express but acknowledge arguing with his wife whom he described as tolerant of his symptoms.  He felt he had little future.  He described a remote history of suicidal ideation without attempt but denied recent suicidal thoughts.  He denied panic, obsessive compulsive or psychotic symptoms.  The Veteran was neatly dressed and groomed and his affect was consistent with his mood.  Speech was fluent with rate, volume and intonation consistent with affect and thought process was logical but notable for preoccupation with depressive themes.  Symptoms included depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's GAF score was 53 and that he had occupational and social impairment with reduced reliability and productivity.

The Board finds that, resolving all doubt in favor of the Veteran, the evidence shows that for the entire period of appeal the Veteran's PTSD manifested by symptoms including depression, anxiety, labile mood, sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  The range of GAF scores assigned were between 45 and 60, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also shows that the Veteran's VA psychologist consistently stated that the Veteran underreported his symptoms, and that VA examinations were insufficient to capture the full extent of the Veteran's PTSD.  The psychologist also consistently stated that the Veteran's PTSD was severe and chronic, and assigned a GAF score of 45.  Affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the entire period of appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's PTSD does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was consistently employed at the same full-time job as a special education school bus driver.  He was also married and had a few hobbies.  The record also reflects some limited social interaction such as attending church and having occasional contact with friends, and the Veteran reported that he was generally able to socialize and did not try to avoid people.  Moreover, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the entire period of appeal, the Board finds that the Veteran's symptoms of PTSD warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, labile mood, sleep impairment, and difficulty establishing and maintaining effective work and social relationships are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A higher initial rating of 70 percent, but no more, for PTSD is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


